14 A.3d 1288 (2011)
205 N.J. 265
In the Matter of James W. MISKOWSKI, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
April 1, 2011.

CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-261, concluding that JAMES W. MISKOWSKI of RIDGEWOOD, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC 1.15(a) (failure to safeguard client funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
And the Disciplinary Review Board having further determined that within ninety days after the Court's Order, respondent should complete a course in attorney trust accounting;
And good cause appearing;
It is ORDERED that JAMES W. MISKOWSKI is hereby reprimanded; and it is further
ORDERED that within ninety days after the filing date of this Order, respondent shall complete a course in attorney trust accounting and provide proof of satisfactory completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *1289 expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.